In an action on an unpaid check, delivered to secure the release of plaintiff’s lien for work, labor and services, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, entered October 24, 1975, as denied his motion for summary judgment. Order affirmed insofar as appealed from, with $50 costs and disbursements. There are issues of fact which require a trial (cf. Pioneer Credit Corp. v Bon Bon Cleaners Corp., 38 AD2d 743). Hopkins, Acting P. J., Hargett, Damiani, Titone and Hawkins, JJ., concur.